Citation Nr: 1233123	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  10-11 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a right hip disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 

INTRODUCTION

The Veteran had active military service from March 1971 to June 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  


FINDINGS OF FACT

1.  The Veteran's low back disorder was incurred in, or caused by, his military service.

2.  The Veteran's right hip disorder was incurred in, or caused by, his military service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in his favor, the Veteran's low back disorder was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  Resolving reasonable doubt in his favor, the Veteran's right hip disorder was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Here, though, the Board need not discuss whether there has been VCAA compliance because the claims are being granted.  See, e.g., 38 C.F.R. § 20.1102 (2011) (harmless error).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that, as the pleading party, the Veteran, not VA, has the evidentiary burden of proof of showing there is a VCAA notice error in either timing or content and, moreover, that the error is unduly prejudicial, meaning outcome determinative of his claim).

Here, the Veteran contends that he is entitled to service connection for low back and right hip disorders, which are the result of carrying heavy equipment (i.e., guns and ammunition) in Vietnam.  He states he fell on numerous occasions due to the weight of the equipment and the slippery nature of the trails in the mountains in Vietnam.  

Service connection may be granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.

To establish entitlement to service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).



A disorder may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or was seen in service with continuity of symptomatology demonstrated after service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity (permanency) of disease or injury in service and, in turn, link the current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, the tinnitus (ringing in the ears) already mentioned, etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  See also Barr v. Nicholson, 21 Vet. App. 303, 310 (2007)

Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

As an initial matter, the evidence reveals that the March 2010 VA examiner determined the Veteran suffers from mild degenerative joint disease (DJD) of the right hip, and mild degenerative changes at L4-L5 of the lumbar spine, as confirmed by X-rays.  Thus, the Veteran has current right hip and low back disorders.  See Degmetich v. Brown, 8 Vet. App. 208 (1995), aff'd, 104 F.3d 1328, 1332 (Fed. Cir. 1997) (holding that VA compensation may be awarded to an applicant who has disability existing on the date of the application, not for past disability); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that the requirement of current disability is satisfied when the claimant has the disability at the time a claim for VA disability compensation is filed or during the pendency of the claim).

The Veteran's service treatment records are completely silent for any in-service notations, complaints, or treatment concerning low back or right hip disorders.  However, the Board recognizes the Veteran's period of active duty included service in Vietnam from August 1971 to March 1972.  His DD Form 214 also shows he received the Combat Infantryman Badge, Expert M-60 Machine Gun Badge, Expert M-16 Rifle and Hand Grenade Badge, and the Vietnam Service Medal.  His military occupational specialty indicates he was a light weapons infantryman.  

Testimony from the Veteran during his July 2010 RO hearing reports that while he was stationed in Vietnam he was required to carry heavy equipment, including guns and ammunition, while on marches on mountain trails.  He stated he fell numerous times while on these marches, still holding his equipment.  

Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2); see Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (noting that a veteran and other persons can attest to factual matters of which they had first-hand knowledge, e.g., experiencing and witnessing events in service).  Hence, the Veteran is competent to report about what he experienced during service and he has consistently reported that his low back and right hip pain began while he was in Vietnam as a result of his numerous falls, carrying heavy equipment, etc.  His statements are consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a).  Thus, the Board finds his statements and testimony to be both competent and credible.  Based on the above evidence, the Board resolves reasonable doubt on the matter of incurrence in service and concludes that the Veteran experienced low back and right hip pain in service.  

As the evidence sufficiently establishes elements of a current disability and an event in service, the determinative issue is whether the Veteran's low back and right hip disorders are attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."); see also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  As will be explained below, the Board concludes based on the chronicity and continuity of the Veteran's disorders since service, that they are related to his military service.  

The Veteran underwent a VA examination in March 2010.  When asked to provide a medical nexus opinion as to the etiology of the Veteran's low back and right hip disorders, the examiner stated he could not resolve this issue without resort to mere speculation.  As rationale for this opinion, the examiner stated that a review of the Veteran's record is silent for any evaluation or treatment for these disorders.  The examiner acknowledged the Veteran stated these conditions began in 1972.  Therefore, the examiner also stated it is medically possible that his current disorders had their onset in 1972 due to carrying heavy loads in wet mountainous terrain in Vietnam, but there is no recorded medical evidence or documentation as to any continuity of symptomatology over the last number of years regarding this condition.  

It therefore seems the examiner impermissibly based his medical opinion on the perceived lack of continuous treatment since service rather than the continuous symptoms required by 38 C.F.R. § 3.303(b).  This is particularly noteworthy since, in Buchanan v. Nicholson, 451 F.3d 1331  Fed. Cir. 2006), the Court recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records.  

And, as already acknowledged, a Veteran is competent to report what occurred in service because testimony regarding first-hand knowledge of a factual matter is competent.  See Washington v. Nicholson, 19 Vet. App. 363 (2005).

Therefore, resolving all reasonable doubt in his favor, it is just as likely as not the Veteran began experiencing low back and right hip disorders in service, and that these conditions have persisted during the years since to warrant service connection.  38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 

(1996); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 56.  As such, the appeal is allowed.


ORDER

Service connection for a low back disorder is granted.

Service connection for a right hip disorder is granted. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


